Dismissing appeal.
Appellant was convicted in the Crittenden county court on his plea of guilty under a warrant charging him with the offense of operating a motor vehicle while intoxicated, and was fined $100. He appealed to the Crittenden circuit court and this attempted appeal is from the judgment of the circuit court dismissing his appeal from the county court. He prayed and was granted an appeal in the circuit court. That court was without authority to grant an appeal as a matter of right.
On the authority of Wells v. Commonwealth, 288 Ky. 429,156 S.W.2d 497, Adams v. Commonwealth, 285 Ky. 803,149 S.W.2d 727, and Elkin v. Commonwealth, 269 Ky. 6,106 S.W.2d 83, the appeal is dismissed. *Page 7